Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 15-1914

                             WALTER TUVELL,

                        Plaintiff, Appellant,

                                     v.

              INTERNATIONAL BUSINESS MACHINES, INC.,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]


                                  Before

                 Torruella, Lynch, and Thompson,
                         Circuit Judges.


     Andrew P. Hanson for appellant.
     Matthew A. Porter, with whom Joan Ackerstein and Anne Selinger
were on brief, for appellee.


                              May 13, 2016
       PER CURIAM. The plaintiff, Walter Tuvell, brought this action

against his former employer, defendant International Business

Machines, Inc. ("IBM") claiming that it violated the Americans

with Disabilities Act, 42 U.S.C. §§ 12101 et seq. and Mass. Gen.

Laws Ann. ch. 151B, §§ 4(1), 4(4), 4(5), 4(16).                     In sum, the

complaint   alleged     that     IBM    failed    to   reasonably   accommodate

Tuvell's        disability       (post-traumatic         stress      disorder),

discriminated against him because of this disability, as well as

because of his race, gender, and age (white male born in 1947),

retaliated against him, including unlawfully terminating him, and

failed to properly investigate his allegations.               After discovery

was conducted, IBM moved for summary judgment on all counts.                 The

district court granted the motion.              Tuvell v. Int'l Bus. Machines,

Inc., No. CIV.A. 13-11292-DJC, 2015 WL 4092614, at *1 (D. Mass.

July 7, 2015).     Tuvell now appeals.

       In finding for IBM, the district court concluded that Tuvell

could not establish a viable accommodation claim because his own

medical reports and provider showed that he was incapable of

performing his essential job functions even with accommodation

and, therefore, Tuvell was not a qualified disabled individual.

And, even assuming arguendo Tuvell was so qualified, the court

concluded that IBM did attempt to engage in an interactive process

with   Tuvell    and   offered    him    reasonable     accommodations   (e.g.,

providing   extended     leave    and     proposing     different   review   and


                                        - 2 -
feedback procedures).          With respect to Tuvell's disability-based

discrimination claim, the court held that Tuvell could not make

out a valid claim because the undisputed facts established (1) he

was not able to perform the essential functions of his job, (2)

the actions alleged by Tuvell (i.e., his not getting a job in

another   group,      certain        other    "tangible          acts"1)       were       not

sufficiently     adverse,      and    (3)    IBM     had     a    legitimate,            non-

discriminatory reason to terminate Tuvell, which was the fact that

he started working for another software company while still on

leave   from   IBM.      For     similar     reasons    (that          is,    no   adverse

employment     actions     and    a    legitimate          termination)            Tuvell's

retaliation    claims      were      also    found     by        the    court       to     be

unmeritorious.        As    for       his    race,     age,       and        gender-based

discrimination claims, the court decided that Tuvell alleged no

facts to support these claims and only appeared to vaguely argue




1 Examples of the so-called tangible acts included IBM limiting
Tuvell's facilities access when he was on leave, sending him a
warning letter regarding his communication with colleagues, and
failing to process his internal complaint. Tuvell also alleges
that these acts formed the basis of a hostile work environment
claim -- a contention the district court rejected. Relatedly, the
court also dismissed Tuvell's failure to investigate claim since
it concluded that the supposed failure to investigate did not give
rise to a hostile work environment and, to the extent Tuvell was
trying to advance a standalone Massachusetts claim, failure to
investigate does not give rise to an independent cause of action
absent underlying proof of discrimination.



                                       - 3 -
that his being required to switch projects with a younger Asian

female must have constituted discrimination.2

       Under the plenary standard of review for summary judgment, we

perceive no genuine issue of material fact and agree with the

district court that IBM is entitled to judgment as a matter of

law.    See Veléz-Vélez v. Puerto Rico Highway & Transp. Auth., 795
F.3d 230, 235 (1st Cir. 2015); Fed. R. Civ. P. 56(a).       Simply said,

the district court got it right.          It closely considered each of

Tuvell's arguments and, in clear terms and for persuasive reasons,

rejected them.

       We have made it abundantly clear that "when lower courts have

supportably    found   the   facts,   applied   the   appropriate   legal

standards, articulated their reasoning clearly, and reached a

correct result, a reviewing court ought not to write at length

merely to hear its own words resonate."          deBenedictis v. Brady-

Zell (In re Brady-Zell), 756 F.3d 69, 71 (1st Cir. 2014); see also

Seaco Ins. Co. v. Davis-Irish, 300 F.3d 84, 86 (1st Cir. 2002)

(providing that "when a lower court accurately takes the measure

of a case and articulates a cogent rationale, it serves no useful

purpose for a reviewing court to write at length").




2 Tuvell does not appear to contest on appeal the dismissal of his
race, age, and gender discrimination claims.


                                  - 4 -
     This is one of those cases.   We summarily affirm the judgment

below for substantially the reasons articulated in the district

court's opinion.

     Affirmed. See 1st Cir. R. 27.0(c).




                              - 5 -